Exhibit 10.12

Annual Cash Compensation of Executive Officers

Base Salaries and 2009 Bonus Payments. The executive officers of Stereotaxis,
Inc. (the “Company”) have their base salaries determined yearly by the
Compensation Committee (the “Committee”) of the Board of Directors. The
executive officers are all “at will” employees, and each have written employment
agreements which are filed, as required, as exhibits to reports filed by the
Company under the Securities Exchange Act of 1934. On February 17, 2010, the
Compensation Committee determined the 2010 annual salaries for executive
officers of the Company and that payments would be made under the Company’s 2009
bonus program (the “2009 Program”) to the executive officers of the Company as
set forth below. The 2009 Program was designed to reward the accomplishments of
these officers on behalf of the Company in 2009 pursuant to and consistent with
the objective of the Company’s bonus plan, as determined by the Committee. The
2010 salaries and 2009 bonuses are summarized in the following table:

 

     2010 Salary    2009 Bonus

Douglas Bruce

Chief Technology/Operations Officer

   $ 320,000    $ 36,367

Daniel J. Johnston

Chief Financial Officer (1)

   $ 320,000    $ 9,067

Michael Kaminski

President & Chief Executive Officer

   $ 400,000    $ 45,334

Louis Ruggiero

Chief Commercial Officer (2)

     N/A    $ 8,338

James Stolze

Vice President & Chief Financial Officer (1)

     N/A    $ 35,134

Melissa Walker

Senior Vice President, Regulatory, Quality & Compliance

   $ 235,000    $ 8,523

 

(1) Mr. Stolze served as the Company’s Vice President & Chief Financial Officer
through November 15, 2009, at which point Mr. Johnston began serving as the
Chief Financial Officer. Mr. Stolze retired effective December 31, 2009.

(2) Mr. Ruggiero retired as the Company’s Chief Commercial Officer as of
December 31, 2009.

The Company intends to provide additional information regarding other
compensation awarded to the named executive officers in respect of and during
the 2009 fiscal year in the proxy statement for its 2010 annual meeting of
stockholders, which is expected to be filed with the Securities and Exchange
Commission in April 2010.